                Case 3:19-cv-07151-MMC Document 90 Filed 02/12/21 Page 1 of 6




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 BRIGHAM J. BOWEN
   Assistant Branch Director
 3 JULIE STRAUS HARRIS (DC Bar No. 1021928)
   Senior Trial Counsel
 4 United States Department of Justice
   Civil Division, Federal Programs Branch
 5 1100 L Street NW
   Washington, DC 20530
 6 Phone: (202) 353-7633
   Fax: (202) 616-8470
 7 Email: julie.strausharris@usdoj.gov

 8 Attorneys for Defendants

 9 Jessica Marsden (pro hac vice)
   jess.marsden@protectdemocracy.org
10 510 Meadowmont Village Cir., No. 328
   Chapel Hill, North Carolina 27517
11 Telephone: (202) 579-4582
   Facsimile: (929) 777-8428
12
   Attorneys for Plaintiffs
13
   (Additional counsel listed on signature page)
14
                                    UNITED STATES DISTRICT COURT
15                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION
16

17       THE CITY OF SEATTLE, et al.,
                                                              Case No. 3:19-cv-07151-MMC
18                         Plaintiffs,
19             v.
                                                              JOINT STATUS REPORT; [PROPOSED]
20       DEPARTMENT OF HOMELAND                               ORDER
         SECURITY, ALEJANDRO N. MAYORKAS 1,
21       TRACY L. RENAUD, and UNITED STATES
         CITIZENSHIP AND IMMIGRATION
22       SERVICES et al.,
23                         Defendants.
24
              Plaintiffs the City of Seattle, Immigrant Legal Resource Center, Catholic Legal Immigration Network,
25
     Inc., Self-Help For The Elderly, OneAmerica, and Central American Resource Center of California
26
     1
27  Alejandro N. Mayorkas and Tracy L. Renaud have been substituted for Chad Wolf and Kenneth T.
   Cuccinelli, respectively, as defendants in this case pursuant to Rule 25(d) of the Federal Rules of Civil
28 Procedure.

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Joint Status Report & Proposed Order                                                                  Page 1
               Case 3:19-cv-07151-MMC Document 90 Filed 02/12/21 Page 2 of 6




 1 (collectively, “Plaintiffs”), and Defendants the U.S. Department of Homeland Security (“DHS”), U.S.

 2 Citizenship and Immigration Services (“USCIS”), Secretary of Homeland Security Alejandro N. Mayorkas,

 3 and USCIS Senior Official Performing the Duties of the Director Tracy L. Renaud (collectively,

 4 “Defendants”) respectfully submit this Joint Status Report pursuant to the Court’s Order of November 16,

 5 2020, ECF No. 88. The parties report as follows:

 6       1. On February 2, 2021, the President signed Executive Order 14,012, “Restoring Faith in Our Legal

 7           Immigration Systems and Strengthening Integration and Inclusion Efforts for New Americans,” 86

 8           Fed. Reg. 8,277 (Feb. 5, 2021) (the “EO”), attached hereto as Exhibit.

 9               a. Section 5(a) of the EO states that states that certain government officials, including the

10                    Secretary of Homeland Security shall “within 60 days of the date of this order, develop a plan

11                    describing any agency actions, in furtherance of the policy set forth in section 1 of this order,

12                    that they will take to: . . . (iii) make the naturalization process more accessible to all eligible

13                    individuals, including through a potential reduction of the naturalization fee and restoration

14                    of the fee waiver process.” Section 5(b) of the EO further states that the same government

15                    officials “[w]ithin 180 days of the issuance of the plan developed pursuant to subsection (a)

16                    of this section . . . shall submit a report to the President describing the progress in

17                    implementing the plan, any barriers to implementing the plan, and any additional areas of

18                    concern that should be addressed to ensure that eligible individuals are able to apply for

19                    naturalization in a fair and efficient manner.”

20               b. Additionally, Section 3(a)(ii) of the EO identifies the final rule, U.S. Citizenship and

21                    Immigration Services Fee Schedule and Changes to Certain Other Immigration Benefit

22                    Request Requirements, 85 Fed. Reg. 46,788 (Aug. 3, 2020), the publication of which the parties

23                    notified this Court in their August 17, 2020 Joint Status Report, see ECF No. 83, and states

24                    that certain government officials, including the Secretary of Homeland Security shall

25                    “recommend steps, as appropriate and consistent with applicable law, to revise or rescind those

26                    agency actions.” Section 3(b) further states that the same government officials “[w]ithin 90

27                    days of the date of this order . . . shall each submit a plan to the President describing the steps

28                    their respective agencies will take to advance the policy set forth in section 1 of this

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Joint Status Report & Proposed Order                                                                         Page 2
               Case 3:19-cv-07151-MMC Document 90 Filed 02/12/21 Page 3 of 6




 1                    order.” Finally, Section 3(c) states that the same government officials “[w]ithin 180 days of

 2                    submitting the plan described in subsection (b) of this section . . . shall each submit a report

 3                    to the President describing the progress of their respective agencies towards implementing

 4                    the plan developed pursuant to subsection (b) of this section and recognizing any areas of

 5                    concern or barriers to implementing the plan.”

 6       2. In light of the Order Granting Plaintiffs’ Motion for Nationwide Preliminary Injunction, ECF No.

 7           65, and the EO, and in the interests of judicial economy, the parties have conferred and agreed to

 8           jointly request that the Court stay this case, with all proceedings held in abeyance, to allow defendant

 9           the Secretary of Homeland Security to undertake the review contemplated by the EO. All parties

10           agree that the preliminary injunction issued pursuant to this Court’s Order on December 11, 2019,

11           ECF No. 65, remains in place and are not asking the Court to modify it at this time.

12       3. Additionally, the parties have conferred and agreed to jointly request that, should the case be stayed

13           to allow defendant the Secretary of Homeland Security to undertake the review contemplated by the

14           EO, the parties be permitted to file a joint status report on or before May 13, 2021, indicating whether

15           this case and all proceedings should continue to be held in abeyance or proposing a schedule for

16           continuing the litigation.

17

18 Dated: February 12, 2021                                     Respectfully submitted,

19                                                              BRIAN M. BOYNTON
                                                                Acting Assistant Attorney General
20

21                                                              BRIGHAM J. BOWEN
                                                                Assistant Branch Director
22                                                              Federal Programs Branch

23                                                               /s/ Julie Straus Harris
                                                                JULIE STRAUS HARRIS
24                                                              DC Bar No. 1021298
25                                                              Senior Trial Counsel
                                                                CHARLES E.T. ROBERTS
26                                                              PA Bar No. 326539
                                                                Trial Attorney
27                                                              U.S. Department of Justice
                                                                Civil Division, Federal Programs Branch
28                                                              1100 L Street NW
     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Joint Status Report & Proposed Order                                                                      Page 3
               Case 3:19-cv-07151-MMC Document 90 Filed 02/12/21 Page 4 of 6



                                                                Washington, DC 20530
 1                                                              Tel: (202) 353-7633
                                                                Fax: (202) 616-8470
 2
                                                                Email: julie.strausharris@usdoj.gov
 3
                                                                Attorneys for Defendants
 4
                                                                PROTECT DEMOCRACY PROJECT
 5
                                                                By:     /s/Jessica Marsden
 6                                                              Jessica Marsden (pro hac vice)
 7                                                              jess.marsden@protectdemocracy.org
                                                                510 Meadowmont Village Circle, No. 328
 8                                                              Chapel Hill, North Carolina 27517
                                                                Telephone: (202) 579-4582
 9                                                              Facsimile: (929) 777-8428
10                                                              Brittany M. Williams (pro hac vice)
                                                                brittany.williams@protectdemocracy.org
11
                                                                1900 Market Street, 8th Floor
12                                                              Philadelphia, PA 19103
                                                                Telephone: (202) 579-4582
13                                                              Facsimile: (929) 777-8428

14                                                              Benjamin Berwick (pro hac vice)
                                                                ben.berwick@protectdemocracy.org
15                                                              15 Main St., Suite 312
16                                                              Watertown, Massachusetts 02472
                                                                Telephone: (202) 579-4582
17                                                              Facsimile: (929) 777-8428

18                                                              Rachel Goodman (pro hac vice)
                                                                rachel.goodman@protectdemocracy.org
19                                                              115 Broadway, 5th Floor
                                                                New York, New York 10006
20
                                                                Telephone: (202) 579-4582
21                                                              Facsimile: (929) 777-8428

22                                                              MAYER BROWN LLP

23                                                              Lauren R. Goldman (pro hac vice)
                                                                Matthew D. Ingber (pro hac vice)
24                                                              Niketa K. Patel (pro hac vice)
25                                                              Maura K. McDevitt (pro hac vice)
                                                                Nicolas E. Rodriguez (pro hac vice)
26                                                              Luc W. M. Mitchell (pro hac vice)
                                                                mingber@mayerbrown.com
27                                                              lgoldman@mayerbrown.com
                                                                npatel@mayerbrown.com
28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Joint Status Report & Proposed Order                                                                Page 4
               Case 3:19-cv-07151-MMC Document 90 Filed 02/12/21 Page 5 of 6



                                                                mmcdevitt@mayerbrown.com
 1                                                              nerodriguez@mayerbrown.com
                                                                lmitchell@mayerbrown.com
 2
                                                                1221 Avenue of the Americas
 3                                                              New York, New York 10020-1001
                                                                Telephone: (212) 506-2500
 4                                                              Facsimile: (212) 849-5973
                                                                Lee H. Rubin (CA Bar No. 141331)
 5                                                              lrubin@mayerbrown.com
                                                                Two Palo Alto Square, Suite 300
 6                                                              Palo Alto, California 94306
 7                                                              Telephone: (650) 331-2037
                                                                Facsimile: (650) 331-4537
 8
                                                                ASIAN AMERICANS ADVANCING
 9                                                              JUSTICE | AAJC
10                                                              Niyati Shah (pro hac vice)
                                                                Marita Etcubanez (pro hac vice)
11
                                                                nshah@advancingjustice-aajc.org
12                                                              metcubanez@advancingjustice-aajc.org
                                                                1620 L Street, NW, Suite 1050
13                                                              Washington, D.C. 20036
                                                                Telephone: (202) 815-1098
14                                                              Facsimile: (202) 296-2318
15                                                              PETER S. HOLMES
16                                                              Seattle City Attorney

17                                                              Erica R. Franklin (pro hac vice)
                                                                Assistant City Attorney
18                                                              erica.franklin@seattle.gov
                                                                Seattle City Attorney’s Office
19                                                              701 Fifth Avenue, Suite 2050
                                                                Seattle, Washington 98104
20
                                                                Telephone: (206) 684-8200
21                                                              Facsimile: (206) 684-8284

22                                                              Attorneys for Plaintiffs

23

24

25                                       LOCAL RULE 5-1(i) ATTESTATION

26           I attest that I have obtained Jessica Marsden’s concurrence in the filing of this document.

27                                                                         /s/ Julie Straus Harris
                                                                         JULIE STRAUS HARRIS
28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Joint Status Report & Proposed Order                                                                  Page 5
               Case 3:19-cv-07151-MMC Document 90 Filed 02/12/21 Page 6 of 6




 1                                                [PROPOSED] ORDER

 2           IT IS SO ORDERED. This case shall be stayed, with all proceedings held in abeyance, to allow

 3 defendant the Secretary of Homeland Security to undertake the review contemplated by Executive Order

 4 14,012, “Restoring Faith in Our Legal Immigration Systems and Strengthening Integration and Inclusion

 5 Efforts for New Americans,” 86 Fed. Reg. 8,277 (Feb. 5, 2021), signed by the President on February 2, 2021.

 6 Further, on or before May 13, 2021, the parties shall file a joint status report indicating whether this case and

 7 all proceedings should continue to be held in abeyance or proposing a schedule for continuing the litigation.

 8
                   )HEUXDU\
             Date: ________________                             __________________________________
                                                                  ____________________  ________________
                                                                                        __
 9                                                              HONORABLE
                                                                  ONOORA
                                                                       RABLE MAXINE M. CHES   CHESNEY
                                                                                                  SNE
                                                                                                   NEY Y
                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Joint Status Report & Proposed Order                                                                    Page 6
